Citation Nr: 9930205	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-03 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include degenerative arthritis.

2.  Entitlement to service connection for a low back 
disability, to include degenerative arthritis.  

3.  Entitlement to service connection for a disability of the 
hips, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1985.  He also served on active duty for training from 
February 1978 to June 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a mid-neck condition, mid-low back pain, a left hip 
disorder, and a right hip disorder.  

The record indicates that the veteran was scheduled for a 
travel board hearing on February 23, 1999, in accordance with 
his request on a VA Form 9 received in March 1998.  The 
record shows that the veteran failed to report for that 
hearing, with no indication as to the reasons therefor.  The 
Board has construed the veteran's failure to appear as a 
withdrawal of his hearing request in accordance with 
38 C.F.R. § 20.702 (d) (1999).  

The record also indicates that additional issues were 
certified to the Board on appeal, to include service 
connection claims for a left foot disability, tinnitus, and 
disabilities of the right and left elbow.  Review of the 
claims folder fails to demonstrate that appeals are currently 
perfected with regard to these issues, and therefore,  the 
Board has declined jurisdiction on a procedural basis.  

In March 1998, the RO denied service connection for a left 
foot disability and a disability of the ankles bilaterally, 
and increased evaluation of 10 percent disabling was granted 
for the service-connected right foot disorder.  The Board has 
construed a private medical record, dated July 1998, as a 
notice of disagreement with regard to the issues of service 
connection for disabilities of left foot and the ankles, and 
with regard to the issue of an increased evaluation for the 
service-connected right foot disorder.  These issues are 
referred to the RO for appropriate development as it appears 
that Statements of the Case have not yet been issued thereon.  

FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
an etiological link,  or nexus, between the currently 
manifested cervical spine disability and the veteran's period 
of active service, to include his participation in boxing 
therein.  

2.  The record does not suggest that the veteran's current 
complaints of low back pain, diagnosed as muscular low back 
pain with possible degenerative changes, is etiologically 
related to the period of active military service which ended 
in 1985.  

3.  The record does not include competent evidence of a 
current disability in the right or the left hip, to include 
evidence or diagnosis of degenerative arthritis of the hips.  

CONCLUSIONS OF LAW

1.  The preponderance of the available evidence weighs 
against a finding that a cervical spine disability, to 
include degenerative arthritis, was incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).   

2.  The claim for service connection for a low back 
disability, to include degenerative arthritis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for a disability of the 
hips, to include degenerative arthritis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the claimed disabilities of the 
back, cervical spine, and hips are related to his period of 
active service, and specifically, to his participation in 
boxing therein.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).



Cervical Spine

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  VA has a duty to assist the veteran to 
develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  At the time of his personal hearing, the 
veteran reported the existence of records showing treatment 
for neck problems as early as 1992, and he indicated that he 
might be able to obtain these records for VA; however, no 
such records have been associated with the claims folder.  
Based on the veteran's testimony regarding those records at 
his personal hearing, the Board is of the opinion that a 
remand for these additional records is unnecessary at this 
time as these records would not provide information which is 
pertinent to the instant claim.  Thus, the Board finds that 
VA's duty to assist the veteran has been satisfied.


Evidence

Service medical records confirm that the veteran was a boxer 
during his active service, as he was treated for injuries 
sustained while boxing.  However, the service records are 
negative for injuries to the veteran's neck or treatment for 
cervical spine problems either a result of boxing injuries or 
any other cause.  The June 1985 separation examination report 
shows that the spine was clinically evaluated as normal, with 
no cervical spine complaints or defects noted.  

On VA examination in December 1995, neck movements were 
normal and no diagnoses were provided with regard to the 
cervical spine.  On VA examination in August 1996, the 
veteran gave a history of being a boxer during his 4 years of 
service in the Army, and he claimed to have sustained 
injuries to his neck as a result thereof.  Complaints 
included chronic neck pain with exacerbations of more severe 
episodes of neck pain.  The examiner provided an impression 
of probable degenerative arthritis of the cervical spine 
secondary to previous trauma.  X-rays revealed degenerative 
disc changes at C5-6, with osteophytes, decreased disk 
height, and mild left uncovertebral spurring.  

VA outpatient treatment records, dated in 1998, show that the 
veteran was followed for treatment of degenerative disc 
disease and degenerative joint disease of the cervical spine, 
with radicular symptoms and pain.  It was noted that the 
veteran gave a history of being repeatedly hit in the back of 
the neck as a result of heavy blows to the head while boxing 
during his active service.  

At his personal hearing in June 1998, the veteran testified 
that he participated in 50 or 60 fights over a four year 
period, and he worked out 6 or 7 days a week.  He reported 
that he first began having neck problems during service, at 
the end of 1979, and he gave a history of no post-service 
neck injury since his discharge in 1985.  He received post-
service treatment for neck problems in 1992, when he was 
examined in conjunction with a popped finger while playing 
flag football.  

The record includes a VA outpatient progress note, dated in 
September 1998.  In that progress note, Robert Weeks, ARNP, 
indicated an opinion that the veteran's cervical degenerative 
disc disease and degenerative joint disease could certainly 
be a result of the veteran's boxing career, as medical 
literature details injuries that are directly related to 
boxing.  It was further noted that the injuries to the neck 
were old, as shown by x-ray, and that it was understandable 
that the veteran did not report certain neck injuries while 
he was in the service because the protocol for the sport and 
the army was not to report every injury that occurred.  

Analysis

Having reviewed the record, the Board has concluded that the 
evidence fails to demonstrate that a grant of service 
connection is warranted for a cervical spine disability.  The 
record indicates current diagnoses of degenerative joint 
disease and degenerative disc disease of the cervical spine, 
however, the record does not include competent evidence of an 
etiological relationship between these current cervical spine 
disabilities and the veteran's period of active service.  

The veteran claims to have injured his neck during his active 
duty while participating in boxing; however, there are no 
records showing treatment for an injury to the neck or 
complaints of cervical spine problems during his active duty 
although he was treated for boxing-related injuries to 
various other areas of his body.  In fact, there is no record 
of treatment or complaints of neck pain or problems until the 
date on which he instituted his claim for benefits with VA.  
As such, there is no evidence that the veteran specifically 
sought treatment for neck problems or complaints in the years 
following his active duty discharge in 1995.  Thus, the 
evidence does not suggest that the cervical spine disability 
was manifested either during service or at the time of 
discharge.  

In the Board's view, the veteran has failed to present 
competent medical evidence demonstrating an etiological 
relationship between the claimed disability and his period of 
service.  The 1995 VA examiner provided a diagnosis of 
probable degenerative arthritis of the cervical spine 
secondary to previous trauma; however, there is no record of 
an in-service injury or trauma to the veteran's neck, nor did 
the examiner specifically relate the cervical spine pathology 
to the veteran's military service.  

Furthermore, the opinion of the nurse practitioner, to the 
effect that the current cervical spine problems could be the 
result of the veteran's in-service boxing career, is 
apparently based on history as provided by the veteran (in 
light of the lack of corroborating evidence of an in-service 
cervical spine or neck injury).  The Board finds that this 
opinion is outweighed by the separation examination report 
which shows that the spine was clinically evaluated as 
normal, in addition to the absence of corroborating 
documentation of in-service treatment or complaints for a 
"neck trauma" or other cervical spine injury.  

For the reasons stated above, the Board finds that the record 
fails to demonstrate an etiological relationship between the 
period of service and the cervical spine pathology which is 
currently manifested.  In the Board's view, the preponderance 
of the available evidence weighs against a finding that there 
is an etiological relationship between veteran's currently 
manifested cervical spine disability and his period of active 
service, to include his participation in boxing therein.  As 
the preponderance of the evidence is unfavorable, the claim 
for service connection for a disability of the cervical spine 
is denied.  


Low Back

On orthopedic consultation in December 1977 (just prior to 
his induction for active duty for training), the veteran 
reported occasional episodes of low back pain after playing 
basketball.  X-rays revealed slight increase in lumbar 
lordosis and minimal evidence of scoliosis.  An impression of 
mild increase in lumbar lordosis, no back disability at this 
time, was provided, and a notation of "lumbar lordosis" was 
made on the December 1977 induction examination report.  
Service records for the period of active duty between 1979 
and 1985 are negative for treatment or complaints of low back 
pain or problems, and there is no record of a low back injury 
sustained while boxing.  The spine was clinically evaluated 
as normal on examination in December 1978, March 1979,  and 
at the time of separation in June 1985.  

On VA examination in August 1996, the veteran complained of 
intermittent low back pain.  Back motions were normal and the 
examiner provided an impression of probable muscular low back 
pain and indicated that there may have been degenerative 
changes.  A lumbar spine x-ray report shows the following 
impressions:  1.  normal alignment and disk height of lumbar 
spine and 2.  mild sclerosis of left sacroiliac joint may 
represent early degenerative or inflammatory change.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a low back disability, to 
include degenerative arthritis.  Specifically, the veteran 
has failed to provide evidence of an etiological link, or 
nexus, between his current complaints of low back pain and 
the period of active service which ended in 1985.  Service 
medical records are negative for in-service treatment for a 
low back injury or other low back problems, and the veteran's 
spine was clinically evaluated as normal at all times during 
his active duty.  There is no evidence which suggests that a 
back disability was manifested either during service or 
shortly following discharge.  

In fact, there is no record of medical treatment for or 
complaints of low back pain and problems until 1995, at which 
time the veteran was examined by VA in conjunction with his 
claim for benefits.  Thus, there is no record of ongoing 
treatment or complaints of low back problems or a back 
disability for a period of almost 10 years following the 
veteran's discharge.  He has not presented any evidence 
demonstrating an in-service injury to his back, either as a 
result of boxing or any other cause.  In addition, the record 
does not include a medical opinion relating the current 
diagnosis (muscular low back pain with possible degenerative 
changes) to the period of active service.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an etiological 
link, or nexus, between the claimed back disability and his 
period of active service.  As such, the requirements for a 
well grounded claim have not been satisfied, and the claim 
for service connection for a low back disability, to include 
degenerative arthritis, must be denied.  


Hips

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a disability of the hips, to 
include degenerative arthritis.  Specifically, on recent VA 
examination the examiner stated that he found no indication 
of a left hip problem.  There were no findings suggestive of 
right hip abnormalities, nor did the examiner provide a 
diagnosis with regard to the right hip.  Range of motion of 
the hips was normal, and there is no evidence of arthritis in 
the hips either on examination or by x-ray.  

Thus, there is no evidence of a current disability of either 
the right hip or the left hip.  In order to warrant a grant 
of service connection, a claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995) (absent "proof of a present 
disability there can be no valid claim").  The veteran 
claims to suffer from arthritis in his hips; however, as a 
layman he is not competent to offer opinions on medical 
causation or diagnosis and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

The Board finds that the available evidence fails to indicate 
the current manifestation of a disability in either the right 
hip or the left hip.  Therefore, the requirements for a well 
grounded claim have not been satisfied, as the veteran has 
failed to present competent evidence of a current hip 
disability as provided by medical diagnosis.  Accordingly, 
the claim for service connection for a disability of the 
hips, to include degenerative arthritis, must be denied. 


ORDER

Service connection is denied for a disability of the cervical 
spine, to include degenerative arthritis.  

As a well grounded claim has not been presented, service 
connection is denied for a low back disability, to include 
degenerative arthritis.  

As a well grounded claim has not been presented, service 
connection is denied for a disability of the hips, to include 
degenerative arthritis.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

